DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 03/19/2021; and IDS filed 05/12/2021.

	Claims 1-25 previously presented. Claims 26-28 are currently added. Claims 1-28 are pending.

Claims 1 -24 are had been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions I through III and accompanied species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/18/2020.

Claims 25-28 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for very specific adhesive matrix to practice the present invention for treating skin cancer wherein the adhesive matrix consisting of 72% non-crosslinked polyacrylate adhesive based on acrylic acid, 2-ethylhexyl acrylate and methyl acrylate (DURO-TAK 387-2353) and 28% 5-aminolevulinic acid hydrochloride (5-ALA) that provide release of at least 3 mg 5LA hydrochloride within about 4 hours, does not reasonably provide enablement for any non-crosslinked polyacrylate polymers in any amount that deliver 5-ALA within about 4 hours. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the full scope of the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in 

Nature of the invention and Breadth of the claims: The claims are directed to a method of treating skin cancer, the method comprises step of using transdermal therapeutic system (TTS) comprises an active ingredient-containing polymer matrix comprising 5-ALA hydrochloride as active ingredient, which is present in an amount of 10 to 30 % by weight based on the polymer matrix; the polymer matrix contains a non-crosslinked polyacrylate adhesive comprising acrylic acid and 2-ethylhexyl acrylate. The enabling disclosure must teach the skilled artisan how to make and use of the claimed TTS to treat skin cancer. Further, it is well established that, the enabling specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.
With regard to scope, the specification places boundaries and makes it clear regarding the TTS used for treating skin cancer in terms of matrix adhesive composition and amounts of each of the adhesive composition and 5-ALA. The claims are broad especially in terms of the used adhesive and its amount. Example 1 of the present 

Amount of direction provided by the inventor and existence of working examples: At the outset, it is noted that the instant disclosure does not provide a In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), lack of a working example is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. The transdermal art using adhesive polymers are generally viewed as unpredictable and achieving a useful therapeutic outcome in treating skin cancer is highly unpredictable. Thus, the relevant question in light of the failure of the application to provide a working example is whether the manner and process of treating skin cancer using adhesive TTS to deliver 5-ALA, is otherwise disclosed such that the skilled artisan would be able to use the invention commensurate with the full scope of what is claimed. 
The instant disclosure describes many of monomers and polymers at pages 7-10 of the specification that can be mixed in myriad of mixtures. However, the specification makes it clear that the very rapid release of 5-ALA is achieved by matrix composition wherein composition comprises crystals of 5-ALA hydrochloride have more than 99.9 % of the crystals are smaller than 250 µm, and the adhesive polyacrylate is  based on acrylic acid, 2-ethylhexyl acrylate and methyl acrylate, and the polymer matrix contains 28% by weight 5-ALA hydrochloride and 72% by weight, polyacrylate (page 9, lines 17-25 of the original specification). 
With regard to actually treating skin cancer, the application provides only using adhesive matrix consisting of 72% DURO TAK 387-2353 and 28% 5-ALA. It is not In re Dreshfield, 110 F.2d 235, 45 USPQ 36 (CCPA 1940), gives this general rule: "It is well settled that in cases involving chemicals and chemical compounds, which differ radically in their properties it must appear in an applicant's specification either by the enumeration of a sufficient number of the members of a group or by other appropriate language, that the chemicals or chemical combinations included in the claims are capable of accomplishing  the desired result." A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the polymers or monomers combinations that fall within the scope of a claim will possess the alleged activity. See In re Riat et al. (CCPA 1964) 327 F2d 685, 140 USPQ 471; In re Barr et al. (CCPA 1971) 444 F 2d 349, 151 USPQ 724.

State of the prior art and level of predictability in the art: The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.
The transdermal art and the polymer art are recognized as unpredictable. In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other 
In the instant case, at the time the instant application was filed the state of the art with regard to treatment of skin cancer using TTS at an early stage of development and obtaining therapeutically effective outcomes by administering TTS such as the adhesive composition currently claimed was highly unpredictable.

Relative skill of those in the art and quantity of experimentation needed to make or use the invention: Although the relative level of skill in the art is high, one of ordinary skill would not have been able to treat skin cancer of the broad scope of claimed TTS comprising adhesive matrix comprising polymers encompassed by the claims without undue experimentation. 
The instant application describes many monomers that can be mixed in all the possible mixture to provide a myriad of polymers, yet all suitable to treat skin cancer and release 5-ALA in the claimed amount. The guidance provided in the specification is only for specific adhesive that released 3 mg of 5-ALA within 4 hours. However, given the highly unpredictable state of the art, the skilled artisan clearly would not be able to extend these teachings and develop broad scope of matrix adhesives polymers useful for treating skin cancer without extensive trial and error experimentation. 
In fact, what is disclosed in the instant application with respect to treating skin cancer using the polymer adhesive matrix amounts to no more that theoretical Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that ‘a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’) Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, 1005. See also Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005) (In response to Rasmusson’s argument that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is “not implausible” that the invention will work for its intended purpose, the Court states, “As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”)
.

Allowable Subject Matter
Claim 25 is allowed.

The following is a statement of reasons for the indication of allowable subject matter: claim 25 amended to recite that “wherein said transdermal therapeutic system comprises an active ingredient-containing polymer matrix; the polymer matrix consisting of (i) about 28 % by weight of crystalline 5-aminolevulinic acid hydrochloride as the active ingredient and (ii) about 72 % by weight of a non-crosslinked polyacrylate adhesive based on acrylic acid. 2-ethylhexyl acrylate, and methyl acrylate: and the transdermal therapeutic system releases at least 3 mg 5-aminoevulinic acid hydrochloride within about four hours”. The cited references does not teach the above added limitation in the claimed TTS used to treat skin cancer in order to release at least 3 mg 5-ALA hydrochloride within 4 hours as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 




/ISIS A GHALI/Primary Examiner, Art Unit 1611